Citation Nr: 1626810	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran had active service from April 1951 to September 1954.  The Veteran died in July 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant perfected her appeal of the issue of entitlement to service connection for the cause of the Veteran's death with Substantive Appeal on a VA Form 9 dated in June 2013 on which she indicated that she desired a videoconference hearing before a Veterans Law Judge at her local RO.  In April 2016 the appellant was notified that she was scheduled for a videoconference hearing in May 2016.  Later in April 2016, the appellant, via her representative, notified VA that she could not be present on the date scheduled due to jury duty.  The representative noted that the appellant desired to the hearing rescheduled.  The representative submitted a copy of the court summons and explained a discrepancy in the name listed.  Requests for a change in the hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2015).  The request to reschedule was received more than two weeks prior to the scheduled date of the hearing and the appellant has shown good cause in being summoned for jury duty on the same date.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  As such, the claim is remanded for the appellant to be afforded a videoconference hearing with a Veterans Law Judge at her local RO.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge via videoconference at her local RO.  She should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


